DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 10/28/21.
The application has been amended as follows: 
Claims 17 and 18 have been cancelled.
2. A method of preventing embolic material from entering cerebral vasculature, the method comprising: 
introducing a protection system into an aortic arch artery, the protection system comprising: 
a proximal sheath having a lumen and an outer diameter; 
a catheter shaft disposed at least partially within the lumen; 
an articulating distal sheath having an outer diameter larger than an outer diameter of the catheter shaft and substantially equal to the outer diameter of the proximal sheath, wherein the articulating distal sheath is coupled to the catheter shaft; 
a distal filter that when delivered from within the articulating distal sheath is configured and adapted to prevent debris from entering a first vessel; and 
a proximal filter mounted to the catheter shaft comprising at least one strut connected to an expansion support of the proximal filter; 
deploying the proximal filter in a brachiocephalic artery, 
wherein the proximal filter is located and configured to prevent debris from flowing into a second vessel and a third vessel, 
wherein after deploying the distal filter and the proximal filter, the distal filter is distal to the proximal filter, 


13. A method of intravascular blood filtration, comprising: 
introducing a protection system into an aortic arch artery, the protection system comprising:
a proximal sheath having a lumen and an outer diameter; 
a catheter shaft disposed at least partially within the lumen; 
an articulatable distal sheath coupled to the catheter shaft;
 a filter system configured to be deployed into an aortic arch comprising three branch arteries, the filter system comprising an the catheter shaft, and an 
3translating [[a]]the proximal sheath proximally relative to the proximal filter to expand the proximal filter from a collapsed configuration within the proximal sheath to an expanded configuration within a brachiocephalic artery; 
articulating and translating [[an]]the articulatable distal sheath independently of 
advancing a guiding member carrying the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record, Don Michael et al (US2004/0243175) fails to disclose “a proximal sheath having a lumen and an outer diameter; a catheter shaft disposed at least partially within the lumen; an articulating distal sheath having an outer diameter larger than an outer diameter of the catheter shaft and substantially equal to the outer diameter of the proximal sheath, wherein the articulating distal sheath is coupled to the catheter shaft” in combination with the other limitations of independent claim 2. Don Michael fails to disclose “proximal sheath having a lumen and an outer diameter; a catheter shaft 
Where Don Michael teaches a method of preventing embolic material from entering vasculature (Paragraph [0052]), the method comprising: a proximal sheath (75); a catheter shaft (10) disposed within the lumen of the proximal sheath; an articulating distal sheath (14); a distal filter (4); a proximal filter (4a). Refer to Fig. 9B.
The interpretation of Don Michael requires the catheter shaft as a separate structure not coupled to the distal articulating sheath (see Fig. 9B). Therefore, Obana fails to disclose “wherein the distal articulating sheath is coupled to the catheter shaft”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771